Citation Nr: 1037684	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-18 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for degenerative disc disease 
at L4-5.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969 and from November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  

A hearing was held on February 3, 2005, in St. Paul, Minnesota, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The Board remanded the case for further development in June 2005 
and August 2007.  That development was completed, and the case 
was returned to the Board for appellate review.  

In October 2009, the Board issued a decision denying the benefits 
sought on appeal.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in a May 2010 Order, the Court vacated the October 
2009 Board decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for Remand 
(Joint Motion).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have degenerative 
disc disease at L4-5 that is causally or etiologically related to 
his military service.


CONCLUSION OF LAW

Degenerative disc disease at L4-5 was not incurred in active 
service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decision in December 2003.  Nevertheless, the RO did send the 
Veteran letters in July 2003, July 2005, and October 2007, which 
informed him about the evidence necessary to substantiate his 
claim and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim was readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claim and testifying at a hearing before the Board.  Viewed in 
such context, the furnishing of notice after the decision that 
led to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  
The Veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to decide 
this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the July 2005 and October 2007 letters stated that 
the evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused injury 
or disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the March 2004 statement of the case (SOC) and the 
May 2004, February 2006, and July 2009 supplemental statements of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the July 2005 and October 2007 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the July 
2003, July 2005, and October 2007 letters notified the Veteran 
that he must provide enough information about his records so that 
they could be requested from the agency or person that has them.  
It was also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the July 2003, July 2005, and October 2007 letters 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession of 
a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the October 
2007 letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the Veteran has been satisfied in 
this case.  His service treatment records as well as all 
identified and available VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  His records from the Social Security 
Administration (SSA) have also been obtained and associated with 
the claims file.  The Veteran was further provided the 
opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in October 
2003 and January 2006 in connection with his claim for service 
connection.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the January 2006 VA examination and opinion obtained in this case 
are more than adequate, as they are predicated on a full reading 
of the records contained in the Veteran's claims file.  The 
opinion considers all of the pertinent evidence of record, to 
include the Veteran's injury in service as well as the Veteran's 
own statements, and provides a complete rationale for the 
opinions stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC and 
SSOCs, which informed them of the laws and regulations relevant 
to the Veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for degenerative 
disc disease at L4-5.  The Veteran's service treatment records 
from his period of service from September 1967 to September 1969 
are entirely negative for any complaints, treatment, or diagnosis 
of a back or spine disorder.  In fact, his August 1969 separation 
examination found his spine to be normal, as did his August 1974 
enlistment examination.  He also denied having a medical history 
of recurrent back pain at the time of the latter examination.

The Board does observe the Veteran's service treatment records 
showing that he sought treatment in September 1975 during his 
second period of service and had complaints of back pain during 
the previous week.  It was noted that he worked in the x-ray unit 
and performed a lot of heavy lifting.  Although the Veteran had 
difficulty standing for long periods of time, his range of motion 
was within normal limits.  Nevertheless, the remainder of the 
Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a spine or back disorder.  
In fact, a subsequent December 1976 annual examination found his 
spine to be normal, and he denied having a medical history of 
recurrent back pain.  Although the Veteran did later report 
having occasional back pain with too much lifting at the time of 
his August 1977 separation examination, a clinical evaluation did 
not reveal any spinal abnormalities, and no diagnosis was 
rendered at that time.    

Moreover, the medical evidence of record does not show that the 
Veteran sought any treatment immediately following his separation 
from service or for many years thereafter. Thus, to the extent 
the Veteran had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory and 
to have resolved prior to his separation.  Therefore, the Board 
finds that degenerative disc disease at L4-5 did not manifest 
during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a back 
or spine disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).  

The Board does acknowledge the Veteran's lay statements 
indicating that his back pain has increased since 1977, which 
required him to wear a back brace until he retired in 2002, and 
that his back pain has increased in severity since 1975.  The 
Board notes that the Veteran is competent to report his 
experience and symptoms since service.  While lay persons are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992);Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Board finds that the Veteran is competent to 
state that he has experienced increasing back pain since his 
period of service.  However, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  
Specifically, a December 1976 annual examination found his spine 
to be normal, and he actually denied having a medical history of 
recurrent back pain at that time.  Although the Veteran did later 
report having occasional back pain with too much lifting at the 
time of his August 1977 separation examination, a clinical 
evaluation did not reveal any spinal abnormalities, and no 
diagnosis was rendered at that time.  As such, there is 
affirmative evidence actually showing that the Veteran's spine 
was normal and that he did not have a chronic disorder.

In addition, the Veteran did not seek treatment for his back for 
many years following his period of service.  Indeed, the 
Veteran's post-service medical evidence shows that he first 
sought treatment for back pain in 1996.  The Veteran did tell the 
January 2006 VA examiner that he had seen a chiropractor 
following his period of service.  However, private medical 
records dated in June 1997 note that he only had right-sided 
upper back pain for approximately one week, and private medical 
records dated in April 2004 document the Veteran as having 
reported that his treatment for back problems was sometime in the 
1980s or 1990s.  As such, the Veteran's own statements are 
inconsistent.  

Thus, the Veteran's claims that he has had increasing back pain 
since his military service are not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the Veteran's current assertions.  Contemporaneous evidence has 
greater probative value than history as reported by the Veteran. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

In addition, the January 2006 VA examiner indicated that a review 
of the records actually showed that the Veteran started treatment 
for back problems following a post-service fall at work in 1996.  
The examiner commented that the likelihood that the symptoms in 
service were related to his symptoms in 1996 were very remote, 
especially given the increasing symptoms after a fall in 1996.  
The Board notes that private medical records dated in June 1996 
do document the Veteran as having been seen for a work-related 
injury.  It was noted on a workers' compensation record at a 
private medical center that his leg had been caught in a machine 
door and that he was thrown off balance and fell across a steel 
blue tub.  The Veteran specifically reported having immediate 
back pain in his left lower back and that he had had pain since 
that time.  However, the Veteran has failed to mention that 
accident in his statements alleging that he has had increasing 
back pain since his military service, and as previously noted, 
the January 2006 VA examiner provided a medical opinion 
indicating that it was very unlikely that the Veteran's symptoms 
in service were related to his symptoms in 1996.

In summary, the contemporaneous evidence shows that the Veteran's 
spine was normal at the time of his separation, and there is no 
post-service medical evidence documenting any back problems until 
1996.  The Veteran has also provided inconsistent statements 
regarding the onset of his back pain, and there is evidence of an 
intercurrent back injury in 1996 after which he began 
experiencing increasing symptoms.  Therefore, the Board finds 
that the Veteran's reported history is not credible.

The Veteran's wife also submitted a lay statement dated in March 
2006 in which she indicated that she had married him in 1981 and 
that he had back pain prior to their marriage.  While lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent testimony as 
to visible symptoms and manifestations of a disorder. Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Nevertheless, in this case, the Board 
notes that the Veteran's wife stated that she married the Veteran 
in 1981.  There was no indication when she met him, and thus, her 
statement does not provide evidence that she has known him since 
the time of his separation from service in 1977.  As such, her 
lay statement only indicates that he complained of back pain 
prior to 1981, but not that she actually witnessed such pain for 
the entire period between 1977 and 1981.  Moreover, the Veteran's 
wife is not competent to offer an opinion regarding medical 
causation or a diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board finds that the lay statement 
provided by the Veteran's wife is of little probative value in 
this case, particularly in light of the contemporaneous evidence, 
the Veteran's own inconsistent reports of the onset of his back 
pain, and the intercurrent injury in 1996

Based on the foregoing, the Board concludes that the more 
probative, competent, and credible evidence does not establish a 
chronic disability resulting from the Veteran's injury in service 
or a continuity of symptomatology after service.  

In addition to the lack of evidence showing that degenerative 
disc disease at L4-5 manifested during service or within close 
proximity thereto, the medical evidence of record does not link 
any current diagnosis to the Veteran's active service.   The 
October 2003 VA examiner believed that the Veteran's degenerative 
disc disease at L4-5 was due to aging.  

Moreover, the January 2006 VA examiner reviewed the Veteran's 
claims file and performed a physical examination.  He observed 
that the Veteran had a low back injury in service that was 
consistent with a lumbar strain.  However, he also noted the 
Veteran's normal clinical evaluation at his separation 
examination and commented that x-rays would not have been 
obtained at that time because they were not clinically indicated.  
He further stated that the current x-rays showing mild 
degeneration would support the belief that x-rays at the time of 
discharge would more likely have been negative.  

In addition, the Veteran told the January 2006 VA examiner that 
he was seen for low back pain several years after his discharge, 
but that he did not seek care from 1983 to 1996.  The examiner 
indicated that a review of the records actually showed that the 
Veteran started treatment for back problems following a post-
service fall at work in 1996.  The examiner commented that low 
back pain due to a muscle strain was very common in young men and 
does not predispose an individual to future development of 
degenerative joint disease of the lumbar spine.  

Based on these findings, the January 2006 VA examiner stated that 
the Veteran had an episode of low back pain in service and may 
well have had some recurrent strain with the type of work he was 
doing despite documentation.  However, he also noted that the 
Veteran stopped active treatment by 1983 and did not seek any 
additional treatment for 13 years, which he provided significant 
support for the opinion that whatever injury that occurred in 
1975 had resolved.  The examiner commented that there was no 
evidence to support a belief that whatever back symptoms were 
present were related to the episode in service and were instead 
more likely related to the activity in his daily life.  With the 
substantial amount of time between the low back symptoms in 
service and the increasing low back pain starting after the 
injury in 1996, the examiner indicated that the likelihood that 
the symptoms in service are related to his symptoms in 1996 were 
very remote, especially given the increasing symptoms after a 
fall in 1996.  The January 2006 VA examiner observed that there 
is no hard evidence that supports the fact that the Veteran's 
present symptoms are related to the 1975 incident and concluded 
that it was more likely than not that the Veteran's present 
symptoms of low back pain with degenerative joint disease at L4-5 
are not related to his military service and the injury in 1975.  

There is no other medical evidence showing otherwise.  Therefore, 
the Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for degenerative disc 
disease at L4-5.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a degenerative disc disease at L4-5 is not warranted.


ORDER

Service connection for degenerative disc disease at L4-5 is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


